Rule 4.2.   Political and Campaign Activities of Judicial Candidates in Public
            Elections


                                               ***
      (B)   A candidate for elective judicial office may, unless prohibited by law,
            and not earlier than immediately after the General Election in the
            year prior to the calendar year in which a person may become a
            candidate for such office:
                                               ***
             (3)   publicly endorse or speak on behalf of, or publicly oppose or
                   speak in opposition to, candidates for the same judicial office
                   for which he or she is a judicial candidate, or publicly endorse
                   or speak on behalf of candidates for any other elective judicial
                   office appearing on the same ballot;
                                               ***
      Comment:
                                               ***
      (5)    For purposes of paragraph (B)(3), candidates are considered to be a
      candidate for the same judicial office if they are competing for a single
      judgeship or for one of several judgeships on the same court to be filled as
      a result of the election. Additionally, the phrase “candidates for any
      other elective judicial office appearing on the same ballot” means
      candidates who appear together on the paper ballot or, in the case of
      electronic voting terminals, appear together on the electronic ballot.
      In endorsing or opposing another candidate for a position on the same
      court, a judicial candidate must abide by the same rules governing
      campaign conduct and speech as apply to the candidate’s own campaign.